SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court be and hereby is AFFIRMED.
Defendants were granted summary judgment on most claims by a March 28, 2002 order of the district court, which largely adopted the June 4, 2001 Report and Recommendation of Magistrate Judge Poliak. Plaintiff went on to win $50,001 at trial on her remaining claim, and judgment was entered in her favor on May 9, 2005. Plaintiff now appeals so much of the district court’s order as granted summary judgment in favor of defendants Frank Wessels and Michael Diaz on her claims of false arrest and malicious prosecution and in favor of defendant Robert Esposito with respect to her supervisory liability claim. Defendants filed a cross-appeal but withdrew it before oral argument. We assume familiarity with the facts and issues in this matter.
We review the district court’s grant of summary judgment de novo, examining the evidence in the light most favorable to the non-moving party. Boyd v. City of New York, 336 F.3d 72, 75 (2d Cir.2003). Having done so, we affirm the district court for substantially the reasons stated in Magistrate Judge Poliak’s thorough Report and Recommendation.
Accordingly, the judgment of the district court is AFFIRMED.